             Case 1:20-cv-07617-ALC Document 17 Filed 01/15/21 Page 1 of 1




 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK                                                                               1/15/2021
---------------------------------------------------------------------- x
 TYRONE H. MASSEY,                                                     :
                                                                       :
                                             Plaintiff,                :
                                                                       :           20-CV-7617 (ALC)
                  -against-                                            :
                                                                       :           ORDER
                                                                       :
 CITY OF NEW YORK, ET AL.,                                             :
                                                                       ::
                                             Defendants.               :
 --------------------------------------------------------------------- x
 ANDREW L. CARTER, JR., District Judge:

          On January 4, 2021, Defendants submitted a letter requesting a pre-motion conference to
 discuss their anticipated motion to dismiss Plaintiff’s complaint pursuant to Federal Rule of Civil
 Procedure 12(b)(6). ECF No. 16. In accordance with this Court’s Individual Practices, Mr.
 Massey is required to “submit a letter, [] not to exceed 3 pages, setting forth its position within 3
 business days from the service of the moving party’s letter.” Individual Practices of Andrew L.
 Carter, Jr., 2.A. Mr. Massey is hereby ORDERED to respond to Defendants’ letter by no later
 than February 3, 2021.1
          Defendant City of New York is hereby ORDERED to serve the instant order on Plaintiff
 by no later than January 20, 2021.2

 SO ORDERED.


 Dated:            January 15, 2021
                   New York, New York



                                                         ____________________________________
                                                               ANDREW L. CARTER, JR.
                                                               United States District Judge

 1
   Plaintiff’s response was due on January 7, 2021 in accordance with this Court’s Individual Practices; however, the
 Court hereby grants Mr. Massey an extension until February 3, 2021 to submit a response.
 2
   It appears that Defendants have served Plaintiff with their letter dated January 4, 2021. To the extent this is not the
 case, Defendant City of New York is hereby ORDERED to serve their letter on Plaintiff by no later than January
 20, 2021.
